Citation Nr: 1617868	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, to include respiratory infections, residuals of pneumonia, and chronic obstructive pulmonary disease (COPD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the New York RO.  A transcript of this hearing was prepared and associated with the claims file.

In May 2015, the Board remanded this matter for further development.  While on remand, the RO granted the Veteran's claim for service connection for hypertension as secondary to his service-connected posttraumatic stress disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative evidence does not demonstrate that the Veteran's recently reported recurrent bouts of pneumonia manifested during, or as a result of, active military service.

2.  The probative evidence does not demonstrate that the Veteran's currently diagnosed COPD, or other respiratory disorder, was manifested during, or as a result of, active military service.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include pneumonia and COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the required notice regarding the Veteran's service connection claim within a February 2009 notice letter.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  The Veteran has not identified any additional, outstanding records.

The Veteran was afforded a VA examination relating to respiratory disabilities in January 2010 and additional opinion was obtained in June 2014.  In May 2015, the Board remanded this matter for further medical opinion.  Further medical opinion was obtained in September 2015, October 2015, and November 2015.  The additional medical opinion substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the examination and associated reports are adequate.  Along with other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by an examiner with appropriate expertise and a thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims entitlement to service connection for a respiratory disability, to include respiratory infections and residuals of pneumonia.  The Board notes that he filed his claim in June 2003, but that it also appears he included pneumonia on a June 1975 claim.  

During service, the Veteran was treated for acute pharyngitis and sinusitis and episodes of pneumonia.  Records show that the Veteran responded to treatment and was discharged to duty.  The Veteran's August 1955 separation examination report noted a normal lungs and chest examination, and a history of pneumonia with no complications or residuals.

The Veteran underwent VA examination in January 2010.  The examiner stated that while the records showed several VA Medical Center visits for upper respiratory infections, the Veteran was not diagnosed with any pneumonia or bacterial infections.  Examination showed that the lungs were clear to auscultation and percussion.  The chest had normal expansion and movement.  The Veteran's May 2009 chest x-ray showed no acute disease.  Based on review of the claims file and interview and examination of the Veteran, the examiner diagnosed "Recurrent Episodes of Pneumonia while in Military service and also After Military Discharge.  No Acute Episodes of Pneumonia in the Last Year[.]  Moderate Chronic Obstructive Pulmonary disease."  The examiner opined that it was less likely than not that the Veteran's COPD was related to his in-service pneumonia.

In a June 2014 addendum, the examiner explained that the Veteran's COPD was less likely than not related to his in-service pneumonia because the in-service pneumonia was treated at the time, and because the Veteran's COPD was a different disease entity, unrelated to the pneumonia.

In September 2015 and October 2015 opinions, after reviewing the file and the Veteran's in-service and 2005 chest x-rays, the examiner opined that the Veteran's COPD and recently reported recurrent bouts of pneumonia were less likely than not incurred in service or caused by service.  The examiner explained that the pneumonia and possible bronchiectasis noted in service are acute conditions that resolved.  The examiner explained that pneumonia and bronchiectasis do not cause or result in COPD.  The examiner also explained that the Veteran's recently reported recurrent bouts of pneumonia were not residuals of the previous disease process.

In a November 2015 addendum, the examiner further opined that the Veteran has not had any bouts of respiratory infection or illness during the appeal period that are at least as likely as not caused or aggravated by service, to include the pneumonia during service.  The examiner explained that no documented evidence of pneumonia was found on the numerous chest x-rays completed from 2003 to 2015.  The examiner noted that official readings showed periodic atelectasis with consolidation at times related to congestive heart failure or COPD.  The examiner also noted that the Veteran was never admitted to the VA hospital for respiratory infection.

As to COPD, the examiner opined that the Veteran's non-pneumonia respiratory disability was not caused or aggravated by service.  The examiner addressed the Veteran's statement that his in-service work environment exposed him to smoke inhalation.  The examiner explained that the Veteran was a 40 pack per year smoker, that his work environment was therefore of little significance, and that his COPD did not develop until 2010.  The examiner also addressed the in-service 1951 chest x-ray that noted "continued clearing of the pneumonic process left lower lobe" in comparison to a previous examination, but also noted that "there still appears to be a slight webb like pattern noted" and "[t]he possibility of a bronchiectasis is suggested if clinical history fits possibly there is indication for a bronchogram."  The examiner explained that this was a non-specific finding because the Veteran had no clinical examination findings that required further treatment.

The Board finds highly probative the VA medical opinion that the Veteran does not have any respiratory disability related to or aggravated by service.  The opinion is supported by a rationale that the Veteran's in-service pneumonia and possible bronchiectasis were acute conditions that resolved in the past, that there was no evidence of pneumonia on chest x-rays, that the Veteran's recent reports of pneumonia were not residuals of the previous disease process, and that the Veteran's COPD was a different disease entity.  The opinion as to COPD also includes the rationale that the condition did not develop until 2010, after 40 years of smoking.  The examiner's rationale is consistent with the Veteran's medical records.  This is the most probative and adequate medical opinion of record, and the record does not contain any contradictory medical opinion.  

The only other opinion of record is that of the Veteran.  He asserts that his respiratory condition was caused or aggravated by service, to include his in-service pneumonia and in-service exposure to smoke inhalation.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's respiratory condition is not related to service.

For these reasons, the Board finds that the Veteran does not have a respiratory disability caused by or related to service.  Accordingly, the claim for service connection for a respiratory disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a respiratory disability, to include respiratory infections, residuals of pneumonia, and COPD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


